Citation Nr: 1504948	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from March 1982 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board hearing in September 2014.  

The Veteran's February 2013 substantive appeal (VA Form 9) raises an issue related to a service-connected status post cyst removal with residuals.  The Board does not have jurisdiction over the issue and thus, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial higher rating for PTSD.  His testimony at the hearing was to the effect that his PTSD symptoms have become worse since his last VA examination in June 2010.  Although the record reflects the Veteran failed to report for a scheduled VA examination in December 2013, the Board accepts the Veteran's sworn testimony that he did not receive notice of the scheduled examination.  In addition, he indicated he was willing to report for examination.  Therefore, the Board finds a remand for a contemporaneous VA examination is needed. 

The Veteran also seeks an award of a TDIU based on service-connected disabilities.  The Board notes that he meets the threshold criteria for a TDIU based on his combined disabilities.  The Veteran testified that he is unable to maintain gainful employment due to service-connected disabilities, and particularly his back disability, which at times is incapacitating.  As such, a competent opinion is needed as to whether the Veteran is capable of performing the physical and mental acts required for employment.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Further, the Veteran testified that he had been unable to work since 2003 and had participated to an extent in the VA Vocational Rehabilitation Program.  The Board notes that the December 2012 statement of the case reflects review of vocational rehabilitation records dated from June 2006 to January 2007.  The December 2013 supplemental statement of the case reflects review of the VA Vocational Rehabilitation "folder and documents."  Although some VA Vocational Rehabilitation records are in the file, it is unclear whether complete Vocational Rehabilitation folder is associated with the record.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records as they may affect the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any outstanding VA Vocational Rehabilitation records with the file.  

2.  Obtain more recent VA treatment records of the Veteran, including from the Bremerton Community Based Outpatient Clinic (CBOC), since December 2013.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported.  The examiner must report all pertinent findings.  The examiner must describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, precludes the Veteran from following and securing substantially gainful employment with consideration of his educational and vocational history.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the claim for increased rating for PTSD and the claim for a TDIU.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

